Citation Nr: 9933320	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-34 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the calculated amount of $2,202.

2.  Whether the appellant's improved death pension benefits 
were properly terminated, effective January 1, 1994, on the 
basis of excessive countable annual income.


REPRESENTATION

Appellant represented by:	James B. Lees, Jr., Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from December 1952 to November 1954.
 
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Huntington, West Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a December 1993 determination, the Committee on 
Waivers and Compromises (Committee) denied the appellant's 
claim seeking entitlement to waiver of recovery of an 
overpayment of death pension benefits, in the calculated 
amount of $1,470.  The notice of disagreement with this 
decision was received in February 1994.  A statement of the 
case regarding the issue of waiver of recovery of an 
overpayment of death pension benefits was issued in March 
1994.  The appellant's substantive appeal was received in 
June 1994.

By a decision letter, dated February 18, 1994, the appellant 
was informed that her pension had been terminated effective 
January 1, 1994, which created an additional overpayment.  A 
notice of disagreement regarding the termination of the death 
pension award was received in May 1994.  A statement of the 
case was issued later in May 1994.  The appellant's 
substantive appeal was received in June 1994.  On June 29, 
1994, the appellant appeared and presented testimony at a 
hearing before a hearing officer at the RO.  

In September 1996, the Board remanded the case to the RO in 
order to afford the appellant an opportunity to appear for a 
personal hearing before a traveling Member of the Board at 
the RO.  In written correspondence dated October 17, 1996, 
this request was withdrawn by the appellant's representative 
on instructions from the appellant.  In November 1996, this 
matter was again remanded by the Board to the RO for further 
development.  

In March 1998, the Committee denied a claim for entitlement 
to waiver of recovery of the overpayment created by the 
retroactive termination of the appellant's pension in 
February 1994.

In June 1998, the Board again remanded this matter to the RO 
for further development.

Review of the evidentiary record indicates that a portion of 
the assessed overpayment at issue has been recouped. 
Nevertheless, in accordance with Franklin v. Brown, 5 
Vet.App. 190 (1993), the Board will consider the entire 
overpayment.


FINDINGS OF FACT

1.  The appellant had been in receipt of improved death 
pension benefits since July 1991; in the award letter issued 
in August 1991 and attached VA Form 21-8767, she was informed 
that, essentially, pension is an income based program, and 
that she was obligated to report changes in income 
immediately.

2.  In her June 1991 application for improved death pension 
benefits, and in an Improved Pension Eligibility Verification 
Report (EVR) received in July 1992, the appellant failed to 
report that she was receiving monthly income, in the amount 
of $70.15, from the Connecticut General Life Insurance 
Company; she reported this fact in October 1992.    

3.  Subsequently, the RO adjusted the appellant's improved 
death pension benefits retroactively from July 1, 1991, 
creating an overpayment.

4.  In December 1993 the appellant received a check for 
$325,000 as settlement of her claim(s) against the United 
States for the death of the veteran at a VA facility.  

5.  In February 1994, the RO retroactively terminated the 
appellant's pension benefits from January 1, 1994.  This 
created the combined overpayment of $2,202.

6.  The appellant's most current fully completed Financial 
Status Report (FSR), received in January 1997, reflects her 
net income is $672 per month, her monthly expenses $850 per 
month, for a deficit of $178. 

7.  A letter from the Social Security Administration (SSA) 
indicates that the appellant received a check for $15,675 in 
January 1994.  

8.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment in question but 
was solely at fault in its creation by her failure to 
accurately report her income in a timely manner.

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the appellant, inasmuch as she accepted 
benefits to which she was not entitled.

10.  Repayment of the debt would not deprive the appellant of 
the basic necessities of life, or otherwise defeat the 
purpose of the VA pension program. 


CONCLUSIONS OF LAW

1.  The appellant was free from fraud, misrepresentation, and 
bad faith in the creation of the overpayment; however, 
recovery of the overpayment of improved pension benefits in 
the amount of $2,202 would not be against the principles of 
equity and good conscience.  Thus, recovery of the 
overpayment is not waived.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 1.963, 1.965 (1999).

2.  The appellant's improved death pension benefits were 
properly terminated in February 1994.  38 U.S.C.A. §§ 1503, 
1541 (West 1991); 38 C.F.R. §§ 3.24, 3.271(g); 3.273, 3.660 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims are 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is also satisfied that all relevant facts regarding these 
claims have been properly developed to the extent indicated 
by law and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

In this regard, and as will be discussed in more detail 
below, this matter is before the Board in part because in 
February 1994, the RO terminated the appellant's improved 
death pension benefits based on excessive income, effective 
January 1, 1994.  Specifically, the RO was informed that the 
appellant had been awarded a claim settlement in the amount 
of $325,000 and that the settlement check was issued in 
December 1993.  The RO pointed out to the appellant that 
since this settlement counted as income, her improved death 
pension benefits would have to be discontinued effective the 
first of the month following the date of the settlement.  

However, the Board, in the June 1998 remand, pointed out that 
the settlement check for $325,000 was made out to the 
appellant as Administratrix of the Estate of the veteran, and 
not to the appellant herself, that there is no indication as 
to when the veteran's estate was settled, or more 
importantly, when and how much money, if any, the appellant 
ultimately received from the estate.  As such information 
would have a direct bearing on whether the appellant's 
improved death pension benefits were terminated properly from 
January 1, 1994, and whether her claim for a waiver of 
recovery of the overpayment was properly denied, the Board 
remanded this matter for the following action:

The RO [was to] request from the 
appellant and her representative a copy 
(or copies) of the settlement of the 
veteran's estate, to include information 
with regard to what funds were received 
by the appellant and when.  If the 
appellant was not an heir or did not 
receive any thing including money, from 
the veteran's estate she, through her 
representative [was to] so state, 
together with the reason(s) she did not 
inherit.  The RO [was to] also request 
that the appellant (through her 
representative) provide an accounting of 
any funds received (including the date 
funds were received) from the veteran's 
estate, and provide another updated 
Financial Status Report.  (The Board 
note[d] that on her Financial Status 
Report of January 1997 she only reported 
assets of a car, a $14,000 home and 
$10.00 in the bank and income consisting 
only of Social Security and retirement.  
The Board wonder[ed] what happened to the 
$325,000.)

See pages 5-6 of the Board remand.

In a July 1998 letter to the appellant's representative (a 
copy of which was sent to the appellant, such information was 
requested by the RO.  However, neither party has responded, 
and the Board can only conclude that the settlement funds 
were in fact received by the appellant, on her own behalf as 
the veteran's widow, in December 1993.  The Board will 
proceed in this regard (i.e. with this assumption that the 
appellant retained the settlement funds, minus legal fees and 
expenses).  The Board points out that neither the appellant 
nor her representative has ever contended that the appellant 
did not receive any of the proceeds from the settlement on 
her own behalf.  

The Board will first address the issue of whether the 
appellant's improved death pension benefits were properly 
terminated, effective January 1, 1994, on the basis of 
excessive countable annual income.  As will be further 
addressed below, a review of the record reflects that the 
appellant had been in receipt of improved death pension 
benefits since July 1, 1991.  


I.  Whether the appellant's improved death pension benefits 
were properly terminated, effective January 1, 1994, on the 
basis of excessive countable annual income

In December 1993, the RO sent a letter to the appellant which 
indicated that they had received information from the United 
States Attorney's Office to the effect that the appellant had 
been awarded a claim settlement in the amount of $325,000 
(for a claim(s) against the United States for the death of 
the veteran at a VA facility).  The RO pointed out to the 
appellant that since this settlement counted as income, her 
improved death pension benefits would be discontinued 
effective the first of the month following the date of the 
settlement; to that end, it was requested that the appellant 
indicate when she received the settlement so her award could 
be adjusted.  On February 14, 1994, through contact with the 
U. S. Attorney's Office, it was learned that the settlement 
check was issued in December 1993.  That same month, the RO 
terminated the appellant's improved death pension benefits 
based on excessive income, effective January 1, 1994.  

The appellant and her representative contend that such 
termination was not warranted.  The representative contends 
that there is no authority for such termination in that a 
settlement check cannot count as income for VA pension 
purposes, and that he was advised by S. M. H, Assistant 
United States Attorney, that the settlement would have no 
impact on the appellant's receipt of improved death pension 
benefits (see transcript of the RO hearing in June 1994).  

It is noted that the death pension program is intended to 
provide financial support to needy widows and dependents and 
is based on a calculation of all countable income.  
38 U.S.C.A. § 1541 (West 1991).  Compensation paid by the 
United States Department of Labor, Office of Workers' 
Compensation Programs, Social Security Administration, or the 
Railroad Retirement Board, or pursuant to any worker's 
compensation or employer's liability statute, or damages 
collected because of personal injury or death, will be 
considered income as received. 38 C.F.R. § 3.271(g) (1999).  
As such, and contrary to one of the representative's 
contentions, such a settlement as the one received by the 
appellant does count as income for VA benefits purposes.  As 
the maximum income rate for improved death pension benefits 
was $5,239 at the time the appellant received the settlement 
check (December 1993), there was authority for termination of 
her improved death pension benefits at that time.  See 
38 C.F.R. § 3.24: VA Manual M 21-1, Part 1, Appendix B 
(change 17).

Regarding the representative's contention that he was advised 
by the Assistant U. S. Attorney that the settlement would 
have no impact on the appellant's receipt of improved death 
pension benefits, it is noted that in the November 1996 
remand, the Board requested that the representative provide 
any documentation regarding such a statement made by the 
Assistant U. S. Attorney, and that the RO contact the 
Assistant U. S. Attorney and request that he indicate whether 
he made such a statement as part of the settlement.  

In a letter from the Assistant U. S. Attorney dated in 
December 1996, he stated that he did not advise the 
appellant's representative that the settlement amount would 
not count as income for VA pension benefits.  The 
representative also responded by submitting copies of written 
correspondence between the two parties.  A review of these 
documents, most of which were already of record, indicates 
that in a November 18, 1993 letter the representative asked 
the Assistant U. S. Attorney whether the settlement check 
would have any effect on the appellant's continued receipt of 
VA benefits.  In a letter dated January 21, 1994, an attorney 
with the RO informed the Assistant U. S. Attorney that, among 
other things, the settlement would be considered income 
during the relevant twelve month period (under 38 U.S.C.A. 
§ 1503 and 38 C.F.R. § 3.271), and that the appellant had 
previously been informed that pension was related to family 
income.  The Assistant U. S. Attorney passed this information 
along to the representative via facsimile transmittal on 
January 24, 1994.  

There is no indication, other than the appellant's 
representative's contention, that the U. S. Attorney advised 
the representative that the settlement money would have no 
effect on the appellant's continued receipt of VA improved 
death pension benefits.  As such, the Board finds that these 
benefits were properly terminated in February 1994, effective 
January 1, 1994. 38 U.S.C.A. §§ 1503, 1541 (West 1991); 
38 C.F.R. §§ 3.24, 3.271, 3.272, 3.660 (1999).


II. Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the calculated amount of $2,202.

A review of the record indicates that in decisions dated in 
December 1993 and March 1998, the Committee did not find 
fraud, misrepresentation, or bad faith on the part of the 
appellant with respect to creation of the overpayment at 
issue.  The Board, after an independent review of the record, 
concurs with this determination.  Therefore, waiver is not 
precluded under the provisions set forth in  38 U.S.C.A. 
§ 5302(a) (West 1991).  However, to dispose of this matter on 
appeal, the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 1999) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (1999).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. § 1.965 (1999).

The appellant was granted death pension benefits in August 
1991, effective July 1, 1991.  In the August 1991 award 
letter from the RO (and attached VA Form 21-8767), the 
appellant was informed that VA pays a pension to make up the 
difference between countable income and the maximum annual 
rate, that her award was based on a reported income of $0, 
and that she must notify VA immediately if there was, among 
other things, any change in her income or net worth. 

Of record is an Improved Pension Eligibility Report (EVR) 
received in July 1992 wherein the appellant reported that she 
was receiving no income.  However, in a statement received 
from her in October 1992, she indicated that she had been in 
receipt of pension income, in the amount of $70.15 per month, 
from Connecticut General Life Insurance Company since at 
least back to when she filled out her application for death 
pension benefits (June 1991).  She indicated that she was 
distressed from the death of the veteran and forgot to 
include this income on her application. 

In June 1993, VA adjusted the appellant's VA pension 
benefits, based on the above information, effective in July 
1, 1991, and an overpayment in the amount of $1,470 was 
created (after her award was adjusted again based on medical 
expenses).  In a December 1993 statement, the appellant 
requested a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the Committee for 
further action.  In a decision dated in December 1993, the 
Committee denied the appellant's request for waiver on the 
basis that, essentially, collecting the overpayment would not 
be against the principles of equity and good conscience. 

During the course of this proceeding, as discussed above, the 
appellant's improved death pension benefits were terminated 
effective January 1, 1994, because it was discovered that she 
had been awarded a claim settlement of $325,000 in December 
1993.  As noted, on February 14, 1994, through contact with 
the U. S. Attorney's Office, it was learned that the 
settlement check was issued in December 1993 and that same 
month the RO terminated the improved death pension benefits 
based on excessive income.  An additional overpayment was 
created, representing payments made in January and February 
1994.  The total overpayment was then (and is currently, for 
purposes of this appeal) $2,202.  In March 1998, the 
Committee denied waiver of recovery of the entire 
overpayment, again on the basis that, essentially, collecting 
the overpayment would not be against the principles of equity 
and good conscience.  

With regard to the elements of "equity and good conscience", 
the Board finds that, while realizing that the appellant was 
distraught following the death of the veteran, she was 
nevertheless primarily at fault in the creation of the debt.  
In this regard, the Board points out that while she was 
notified of her duty to immediately report any changes in 
income she failed to report income from Connecticut General 
Life Insurance Company, including in her original application 
for improved death pension benefits.  Regarding the 
settlement check, while she was sent a letter from the RO in 
December 1993 requesting that she provide the exact date she 
received the settlement check, it was not until February 1994 
that the RO received confirmation that this settlement check 
was issued in December 1993.  

As such, the Board finds that the appellant, and not VA, was 
at fault in the creation of the debt.  The Board points out 
that the VA immediately adjusted the appellant's award after 
it was discovered that she had been in receipt of income from 
Connecticut General Life Insurance Company, and terminated it 
upon learning the date that the settlement check was issued.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  According to the appellant's most current FSR, 
received in January 1997, her net income is $672 per month, 
her monthly expenses $850 per month, for a deficit of $178.  
The Board notes that a FSR received in July 1993 reflects a 
monthly deficit of $264.85.  The January 1997 report listed 
$10 cash on hand, a 1996 automobile, and a $14,000 home (the 
appellant's representative indicated, in a May 1997 letter, 
that her home was worth $60,000) .  Listed as creditors were 
a bank (car payments), a medical insurance company, utility 
companies, and medical bills, all totaling $731 per month 
(most were included in monthly expenses).  

As noted above, the appellant received a settlement of 
$325,000 in December 1993.  Despite requests, including those 
dated on March 24, 1997 and in July 1998, regarding net 
worth, income, and the like, there is no indication as to 
where the appellant's portion of the settlement (after, it is 
assumed, legal and other fees were subtracted) is currently 
held.  The Board also notes that of record is a copy of a 
letter from the Social Security Administration (SSA) which 
indicates that the appellant received a check for $15,675 in 
January 1994.  

In any event, while the Board is cognizant of the fact that 
the appellant may have been utilizing some of her settlement 
income and income from SSA to pay off her creditors, it 
should be noted that the Government is entitled to the same 
consideration as other creditors or potential creditors.  
Further, the Board is left to assume that the appellant is 
either inaccurately reporting her net worth or income.  

Given these factors, the Board finds that the recovery of the 
overpayment would not result in undue financial hardship on 
the appellant and deprive her of the basic necessities of 
life.  

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a) (1999), does not persuade the Board that the 
Government should forego its right to collection of the 
indebtedness in this instance.  The Board finds that recovery 
of the overpayment would not defeat the purpose of the death 
pension program, which is intended to provide financial 
support to needy widows and their dependents and which is 
based on a calculation of all countable income, and requires 
complete, timely disclosure from the pension recipients.  
Similarly, failure to recover the overpayment would result in 
unjust enrichment, since the appellant was paid benefits to 
which she was not entitled during the relevant time periods.  

There is no specific allegation or suggestion in the record 
that the appellant changed her position to her detriment, so 
as to make recovery of the overpayment against the standard 
of equity and good conscience.  Accordingly, recovery of the 
overpayment would not defeat the purpose or the objective of 
the program, and a waiver of the recovery of the overpayment 
would, therefore, result in the appellant's unjust 
enrichment.  Moreover, there is not sufficient evidence in 
the record on appeal to indicate that the appellant 
relinquished a valuable right or incurred a legal obligation  
as a result of her reliance on these VA improved pension 
benefits.  38 C.F.R. § 1.965(a) (1999).  

The facts of this case do not demonstrate that recovery of 
the overpayment would be against the principles of equity and 
good conscience.  38 C.F.R. §§ 1.963, 1.965 (1999).  Thus, 
the Board concludes that a waiver of recovery of the 
overpayment of improved death pension benefits at issue in 
this appeal is not warranted.  In reaching these conclusions 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107  (West 1991). 



ORDER

The appeal is denied in its entirety. 




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

